PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zhao et al.
Application No. 16/362,618
Filed: 23 Mar 2019
For: REMOVABLE FLOORING SYSTEM

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the “PETITION UNDER 37 C.F.R. § 1.78(e) FOR DELAYED BENEFIT CLAIM / REQUEST FOR UPDATED FILING RECEIPT / AMENDMENTS TO THE SPECIFICATION UNDER 37 C.F.R. § 1.121(b)” which is being treated as a petition under 37 CFR 1.78(c) & (e), filed June 4, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of prior-filed provisional Application No. 62/519,128 and nonprovisional Application No. 16/006,776 listed in the corrected Application Data Sheet (“ADS”) filed June 4, 2021.

The petition is GRANTED.

A petition for acceptance of a late benefit claim under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2) 	the petition fee set forth in § 1.17(m); and

(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

All the above requirements have been satisfied. The above-named nonprovisional application was filed March 23, 2019 while nonprovisional Application No. 16/006,776 was still pending. Nonprovisional Application No. 16/006,776 filed June 12, 2018 was 

37 CFR 1.78(e) further requires a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The statement provided with the petition reads as “The entire delay between the date the benefit claim was due under § 37 C.F.R. 1.78(d)(3) and the date which this Petition is being filed was unintentional”. The language in the petition varies from that required by the rule but is being construed as a statement in accordance therewith. Petitioner must inform the Office if this is an incorrect interpretation.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed applications because the petition requirements of 37 CFR 1.78(c) & (e) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

A corrected Filing Receipt, which includes the benefit claims to the prior-filed applications, accompanies this decision.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

ATTACHMENT: Corrected Filing Receipt